Name: 2004/81/EC: Commission Decision of 6 January 2004 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular to include certain acceding States (Text with EEA relevance) (notified under document number C(2003) 5352)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  foodstuff;  animal product;  trade;  cooperation policy
 Date Published: 2004-01-24

 Avis juridique important|32004D00812004/81/EC: Commission Decision of 6 January 2004 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular to include certain acceding States (Text with EEA relevance) (notified under document number C(2003) 5352) Official Journal L 017 , 24/01/2004 P. 0041 - 0045Commission Decisionof 6 January 2004amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, in particular to include certain acceding States(notified under document number C(2003) 5352)(Text with EEA relevance)(2004/81/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine ovine and caprine animals and swine, fresh meat or meat products from third countries(1) as last amended by Regulation (EC) No 807/2003(2), and in particular Article 3 thereof,Whereas:(1) Council Decision 79/542/EEC(3), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) A number of acceding States have requested authorisation to export live animals, fresh meat and meat products to the Community prior to accession.(3) A large number of veterinary missions have been carried out by the Food and Veterinary Office to assess the animal health situation in these countries.(4) On the basis of these mission reports, of the scope of existing authorisations, and in order to harmonise the listings prior to accession, it is appropriate to extend the scope of authorisations in principle for importations into the Community from acceding States.(5) The Annex to Decision 79/542/EEC should be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Part I of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2This Decision shall apply from 27 January 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 146, 14.6.1979, p. 15, as last amended by Decision 2001/731/EC (OJ L 274, 17.10.2001, p. 22).ANNEX"ANNEXImports shall fulfil the appropriate animal and public health requirements.PART 1Live animals, fresh meat and meat products>TABLE>Special remarks:B= Bovines (including buffalo and bison)S/G= Sheep/goatsP= PigE= EquidaeC/H= Cloven-hoofed animalsX= AuthorisedO= Unauthorised"